                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION




WOF SW GGP 1, LLC, a Delaware limited                      No. 3:18-cv-01475-AC
liability company,

                      Plaintiff,                           ORDER

       v.

QUASAR ENERGY GROUP, LLC, an Ohio
Limited liability company,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [28] on June 3, 2019 in

which he recommends the Court grant Plaintiff’s Motion for Remand [16], remand the case to

Multnomah County Circuit Court, and deny all other pending motions as moot. Defendant filed

timely objections to the Findings and Recommendation. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).



1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Defendant’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                          CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [28].

Plaintiff’s Motion for Remand [16] is GRANTED, and this case is remanded to Multnomah

County Circuit Court. All other pending motions all DENIED as MOOT. Defendant shall have

14 days to file a formal motion for stay pending an appeal. The Clerk is ordered to withhold

entering final judgment in this case for 14 days or until the Court has resolved any formal

motions for a stay, whichever is later.

       IT IS SO ORDERED.


       DATED this
                                          Na~
                            day of ____________________, 2019.




                                                   faoo~
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
